COURT OF APPEALS

SECOND DISTRICT OF TEXAS
FORT WORTH
 NO. 2-04-260-CV
  
   

FLAGS USA, L.L.C.                                                                APPELLANT
  
V.
  
STEVE SYMONDS                                                                    APPELLEE
 

 
----------
FROM 96TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On April 25, 2005, we notified appellant that its brief had not been filed
as required by rule 38.6(a).   See Tex. R. App. P. 38.6(a).  We stated we would
dismiss the appeal for want of prosecution unless appellant or any party
desiring to continue this appeal filed with the court within ten days a response
showing grounds for continuing the appeal.   We have not received any
response.
        Because appellant’s brief has not been filed, we dismiss the appeal for
want of prosecution.   See TEX. R. APP. P. 38.8(a), 42.3(b).
        Appellant shall pay all costs of this appeal, for which let execution issue.
   
   
                                                                  PER CURIAM
 

 

 
PANEL D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ. 
 
DELIVERED: May 26, 2005

 

NOTES


1.  See Tex. R. App. P. 47.4.